Exhibit Second Quarter Fiscal 2009 Supplemental Operating and Financial Data for the Quarter Ended October 31, 2008 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail:msaari@iret.com 12 Main Street South Minot, ND58701 Tel: 701-837-4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents October 31, 2008 Page Company Background and Highlights 2 Investment Cost by Segment 4 Key Financial Data Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Operations 6 Funds From Operations 7 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 8 Capital Analysis Long-Term Mortgage Debt Analysis 9 Long-Term Mortgage Debt Detail 10-11 Capital Analysis 12 Portfolio Analysis Stabilized Properties Net Operating Income Summary 13 Net Operating Income Detail 14-17 Stabilized Properties and Overall Economic Occupancy Levels by Segment 18 Tenant Analysis Commercial Leasing Summary 19-20 Multi-Family Residential Summary 21 10 Largest Commercial Tenants - Based on Annualized Base Rent 22 Lease Expirations as of October 31, 2008 23 Growth and Strategy Fiscal 2009 Acquisition Summary 24 Fiscal 2009 Development Summary 25 Definitions 26 1 Table ofContents Company Background and Highlights Second Quarter Fiscal 2009 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the three months ended October 31, 2008, IRET acquired a 36-unit apartment building located in Isanti, Minnesota for a purchase price of $3.1 million, consisting of approximately $1.3 million in cash, and limited partnership units of IRET’s operating partnership valued at approximately $1.8 million.The apartment building is currently 100% occupied. IRET also acquired during the second quarter of fiscal year 2009 an approximately 22,500 square foot one-story office property, on approximately 2.5 acres in Bismarck, North Dakota.The office building is connected to a vacant four-story office property which the Company is demolishing. The Company paid $2.2 million for this property, which is the former location of the Bank of North Dakota.The one-story office annex is currently leased through June 2009 to a single tenant. During the second quarter of fiscal year 2009, IRET completed the remaining interior work and tenant improvements in its approximately 31,643 square foot addition to the Company’s Southdale Medical Building in Edina, Minnesota.The cost of the expansion project was approximately $6.5 million, excluding relocation, tenant improvement and leasing costs incurred to relocate tenants in the existing facility.The addition is currently approximately 84% leased. A lease has been signed for the remainder of the space in the addition, with tenant occupancy expected in the fourth quarter of fiscal year Also during the second quarter of fiscal year 2009, IRET completed construction of an approximately 56,239 square foot medical office building and adjoining parking ramp next to the Company’s existing five-story medical office building located at 2828 Chicago Avenue in Minneapolis, Minnesota.The new medical office building and adjoining parking ramp cost approximately $11.3 million to construct.Currently, approximately 72% of this new medical office building is leased to two tenants. The Company had no material dispositions during the three months ended October 31, In the second quarter of fiscal year 2009, IRET paid its 150th consecutive quarterly distribution per common share/unit at equal or increasing rates.The $0.1690 per share/unit distribution was paid October 1, As of October 31, 2008, IRET owns a diversified portfolio of 242 properties consisting of 77 multi-family residential properties, 66 office properties, 49 medical properties (including senior housing), 17 industrial properties and 33 retail properties.IRET’s distributions have increased every year for 38 consecutive years.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Company Snapshot (as of October 31, 2008) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Office, Medical, Industrial, Retail Total Properties 242 Total Square Feet (commercial properties) 11.6 million Total Units (multi-family residential properties) 9,564 Common Shares Outstanding 58,713,015 Limited Partnership Units Outstanding 21,287,484 Common Share Distribution - Quarter/Annualized $0.1690/$0.6760 Dividend Yield 6.8% Total Capitalization (see p. 12 for detail) $1.9 billion 2 Table ofContents Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman, Chair of Compensation Committee John D. Stewart Trustee, Chair of Audit Committee Patrick G. Jones Trustee, Chair of Nominating Committee C.W. “Chip” Morgan Trustee John T. Reed Trustee W. David Scott Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President - Asset Management and Finance Timothy P. Mihalick Trustee, Senior Vice President and Chief Operating Officer Management Thomas A. Wentz, Sr. President and Chief Executive Officer Diane K. Bryantt Senior Vice President and Chief Financial Officer Timothy P. Mihalick Senior Vice President and Chief Operating Officer; Trustee Thomas A. Wentz, Jr Senior Vice President, Asset Management and Finance; Trustee Kelly A. Walters Senior Vice President, Capital Markets and New Business Development Charles A. Greenberg Senior Vice President, Commercial Asset Management Michael A. Bosh Senior Vice President, General Counsel and Secretary Corporate Headquarters: 12 Main
